Title: To James Madison from Israel Whelen, 25 May 1801
From: Whelen, Israel
To: Madison, James


SirPhiladelphia May 25th. 1801
I wrote you on the 23rd. Instant to which I refer, since then I have received from Mr. Humphreys a statement conformably to your letter of the 18th. Instant, of which the inclosed is a Copy. In the list of Articles inclosed in your letter of the 13th. Instant you mention “100 Bales Canvass—from 2. 3. 4 & 5.” I beg leave to remark that a Bale of Canvass contains 25 pieces or Bolts, which of British, have from 40 to 45 Yards in a piece, I presume it was Bolts or pieces, not Bales that were intended. One hundred Bales at the present high prices would cost nearly fifty thousand Dollars; you will be pleased however to state whether Bale’s or Pieces were intended. I have the honour to be, very respectfully Sir Your Obedt. servt.
Israel Whelen
 

   
   RC and enclosure (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). Enclosure 1 p.



   
   Joshua Humphreys to Whelen, 23 May 1801. The letter describes timber acquired to fill Whelen’s order.


